Citation Nr: 1035724	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  99-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1970.

This matter was last before the Board of Veterans' Appeals 
(Board) in February 2010, on appeal of a January 1999 decision of 
the Huntington, West Virginia Regional Office (RO); the claim 
subsequently was transferred to the Baltimore, MD RO.  A 
procedural history of the claim is provided in prior Board 
remands; as the Board is satisfied that there has been 
substantial compliance with the remand directives, it will 
proceed with review of the claim.  Stegall v. West, 11 Vet. App. 
268 (1998).

In December 2000, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before a former 
Veterans Law Judge in Washington, D.C; a transcript of that 
hearing has been associated with the claims file.  As that 
Veterans Law Judge is no longer with the Board, the Veteran was 
asked, in accordance with 38 U.S.C.A. § 7101(c) (West 2002); 
38 C.F.R. § 20.707 (2009), by a January 2008 letter if he wished 
to have another hearing.  However, he has not responded to that 
letter or otherwise indicated his desire for another hearing on 
the issue of entitlement to TDIU.


FINDING OF FACT

The Veteran's service-connected disabilities, without regard to 
age or other disabilities, does not preclude him from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for an award of TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that, in reaching the below 
determination, it has reviewed all the evidence in the Veteran's 
claims file, which includes his service treatment records, lay 
testimony and statements, and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed). 

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits, and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the claimant of the information and evidence not of record 
that is necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notice should also address the rating criteria or effective date 
provisions that are pertinent to the claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the present case, a May 2009 letter from the AMC satisfies the 
aforementioned mandates.  Specifically, this letter informed the 
Veteran about the type of evidence needed to support his claim of 
entitlement to TDIU and informed him as to how VA determines the 
disability rating and effective date.  The Board observes that an 
April 2001 letter generally informed the Veteran of VA's duty to 
assist the Veteran in obtaining evidence.  The claim was 
readjudicated following the May 2009 letter, curing any timing 
defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Regarding the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran.  VA has obtained his 
service treatment records, private treatment records, VA 
treatment records, and afforded him VA examinations pertinent to 
the matter on appeal in April 1998, October 2002, February 2007, 
November 2008, and April 2010.  The Board finds that another 
examination is not necessary, as the current record is sufficient 
and adequate to determine whether the Veteran's service-connected 
disabilities render him unemployable.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997).  

As noted above, this matter was remanded by the Board on prior 
occasion.  Specifically: in February 2001 for VA to gather 
records from the Social Security Administration (SSA), attempt to 
gather private treatment records, and to provide the Veteran with 
notice in accordance with the Veterans Claims Assistance Act 
(VCAA); in December 2005 as an intertwined issue; in December 
2006 for the provision of a VA examination; in April 2008 for a 
VA examination and to inquire if the Veteran wished to receive 
another hearing; in March 2009 to inquire if the Veteran wished 
to have another hearing; and in February 2010 to afford the 
Veteran another VA examination.  As noted above, multiple VA 
examinations have been provided to the Veteran and he was advised 
in accordance with the VCAA in an April 2001 letter.  Further, 
SSA records have been associated with the claims file.  The claim 
has been readjudicated in multiple supplemental statements of the 
case (SSOC); an SSOC was, most recently, issued in June 2010.  As 
such, the Board finds that all actions and development directed 
in the remand have been substantially completed.  Dyment v. West, 
13 Vet. App. 141, 146-47 (1999); and see Stegall v. West, 11 Vet. 
App. 268 (1998).

Based on the foregoing, all known and available records relevant 
to the issues on appeal have been obtained and associated with 
the Veteran's claims file - general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the 
claims. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2009).

Claim of Entitlement to TDIU

In order to establish service connection for a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU), there must be an impairment so severe that it 
is impossible to follow a substantially gainful occupation.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Neither non-service-connected 
disabilities nor advancing age may be considered in the 
determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).

For VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion, but not to his age or to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  When the 
Veteran's schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless be 
assigned provided that if there is only one service-connected 
disability, this disability shall be rated at 60 percent or more.  
When there are two or more disabilities, at least one disability 
must be ratable at 40 percent or more, and any additional 
disabilities must result in a combined rating of 70 percent or 
more, and the disabled person must be unable to secure or follow 
a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is currently service connected for a gastrointestinal 
disability, to include dumping syndrome, gastritis, peptic ulcer 
disease, and post-surgical vagotomy and pyloroplasty, which is 
rated as forty (40) percent disabling.   He is also service-
connected for PTSD, which is rated ten (10) percent disabling.  
His combined disability rating is 50 percent.  Thus, he does not 
meet the schedular criteria for consideration of unemployability 
under 38 C.F.R. § 4.16(a). 

Pursuant to 38 C.F.R. § 4.16(b), all cases of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet the percentage standards of 38 C.F.R. § 4.16(a), are 
to be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for consideration of 
an extraschedular evaluation.  As such, the Board must determine 
whether the Veteran is unemployable by reason of service-
connected disabilities.

The record reflects that the Veteran was afforded a VA 
neuropsychiatric examination in April 1998.  At that time he 
reported that he was unable to work because he experienced dizzy 
spells, weakness, fatigue, and arm numbness.  At a VA general 
medical examination also in April 1998 the Veteran stated that he 
could not work due to his "medical problems," which he 
described as shortness of breath due to chest adhesions and a 
partially collapsed lung, peptic ulcer disease, and vertigo and 
dizziness.

The Veteran received a May 1998 examination for a claim for 
Social Security Administration (SSA) benefits.  The examination 
report reflects that his primary complaints were of an endocrine 
problem and a gastrointestinal problem; he also reported 
constantly feeling dizzy. The examiner observed that the 
Veteran's gastrointestinal symptoms, particularly his dumping 
syndrome, were under reasonable control.  The report reflects the 
examiner's assessment that he would have significant difficulty 
performing any work requiring standing, lifting, carrying, or 
traveling because of obesity.  However, the examiner noted that 
he should be able to perform sedentary work.

In June 1998 the Veteran sought treatment for vertigo, noting 
that he was unsteady on his feet; he was diagnosed with vascular 
compression of the eighth nerve root by the left distal basilar 
artery.

In February 1980, the SSA determined that the Veteran should be 
awarded disability benefits, noting that his primary diagnosis 
was dumping syndrome and his secondary diagnosis was gastritis.

In October 2000 the Veteran was seen for complaints of vertigo.  
He reported that vertigo forces him to restrict his activities 
(including cessation of driving) and has caused him to fall on 
multiple occasions.  

He was afforded another VA examination in October 2002, for PTSD, 
and reported experiencing multiple medical problems that prevent 
him from working.  The examiner noted that he had hypertension 
and a heart condition, neither of which were related to his 
peptic ulcer disease.  He was observed to be morbidly obese.

The Veteran also received a general medical VA examination in 
October 2002.  He informed the examiner that, due to his 
gastrointestinal disorder, he experiences diahhrea eight (8) to 
10 times a day, but the examiner noted that he was not 
malnourished and did not appear to be losing weight.

In November 2002, the Veteran reported experiencing epigastric 
pain that caused him to limit all activity.  In July 2003 he was 
noted to have severe obstructive sleep apnea.

In October 2003, the Veteran sought treatment for knee pain and 
dizziness; he was noted to have right knee instability and to 
walk with a limp.

The Veteran was seen in May 2004 for complaints of bilateral arm 
tingling and numbness; he stated that the symptoms caused him 
difficulty playing the piano.  In October 2004 he received 
occupational therapy due to his problems holding objects.

Another VA examination was conducted in February 2007 in regard 
to the Veteran's PTSD.  The examiner noted that the Veteran "has 
had good occupational capacity," but reported being unable to 
work due to multiple physical difficulties.  His health problems 
were observed to include hypertension, abdominal problems, hiatal 
hernia, carpal tunnel syndrome, sleep apnea, and obesity.  The 
Veteran informed the examiner that he was able to drive.

He sought treatment for dizziness in December 2007 and reported 
that his vertigo prevents him from driving.

Another VA examination for PTSD was conducted in September 2008.  
The examiner noted that the Veteran was not precluded from 
employment by PTSD or by any combination of "all impairments, 
both mental and physical."

A November 2008 treatment note reflects that the Veteran reported 
being unable to work or to walk as the result of dizziness.

A November 2008 VA examination report discussing the Veteran's 
stomach and duodenal condition observes that he has "almost 
recovered completely from his peptic ulcer disease and he is 
post-abdominal surgery for many years and as far as these 
conditions are concerned [the] patient is only on some 
antacids."  The examiner opined that his stomach condition, to 
include gastric ulcer disease, does not prevent him from 
maintaining normal employment.

In September 2009, the Veteran wrote a statement to VA that, 
since service, he has had severe pain, chronic diarrhea and 
constipation, dumping syndrome, and spasms in the gut, diaphragm, 
and esophagus.  He noted that when he was younger, he maintained 
employment despite those conditions, but subsequently lost jobs 
due to "his condition."  That same month he was seen for an 
episode of nausea, without vomiting, that lasted two (2) days.

The Veteran was seen for follow-up in October 2009 and reported 
only experiencing gastrointestinal pain with his morning and 
evening meals.

In December 2009 the Veteran was seen for treatment and reported 
having difficulty ambulating due to a back problem; he was 
diagnosed with lumbar radiculopathy.

He was afforded another VA examination for his digestive 
condition in April 2010.  The report reflects that the Veteran 
stated that his digestive problems were not the only conditions 
preventing him from being employed; he also mentioned congestive 
heart failure.  The examiner noted that he was not working mainly 
due to other health conditions and not the gastric symptoms; the 
examiner observed that there has been no significant problem 
since 1980 that would prevent him from working.  "The patient 
should be able to do at least sedentary work."

As discussed above, the Veteran does not meet the criteria for 
application of schedular TDIU criteria.  However, he is service-
connected for PTSD and a gastrointestinal condition and has 
contended that he is unemployable due to these disabilities.  
Although a veteran who does not meet the criteria for schedular 
TDIU may be referred to the Compensation and Pension Service for 
evaluation of entitlement to TDIU on an extraschedular basis if 
he is found to be unemployable due to service-connected 
disabilities, here, the preponderance of the evidence is against 
a finding that his service-connected disabilities, alone, 
preclude the Veteran from obtaining and maintaining all forms of 
substantially gainful employment.  

The record reflects that the Veteran experiences multiple 
disabilities that affect his employability.  However, no 
physician has stated that he is unemployable by reason of his 
service-connected gastrointestinal condition or PTSD.  Further, a 
September 2008 VA examiner opined that he is not precluded from 
employment even when all (service-connected and non-service-
connected) impairments, mental and physical, are considered in 
combination.  

Although the Veteran has stated that his gastrointestinal 
disability, alone, renders him unemployable (statement of 
September 2009), he also has informed health care providers that 
congestive heart failure (a non-service-connected condition) in 
combination with the gastrointestinal condition renders him 
unemployable, and/or that dizziness/vertigo results in 
unemployability.  He also has informed various health care 
providers since 2000 that he cannot drive, informed a 2007 VA 
examiner that he could drive a vehicle, stated in later 2007 that 
he cannot drive due to vertigo.  In regard to these conflicting 
statements from the Veteran, the Board notes that, although it 
cannot ignore his testimony, his personal interests can affect 
the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1999).

In rendering this decision, the Board has, pursuant to 38 C.F.R. 
§§ 3.341, 4.16, 4.19, also considered the Veteran's level of 
education, special training, and previous work experience; the 
Board notes that consideration cannot be given to his age or to 
the impairment caused by non-service-connected disabilities.  Id.  
The Veteran has reported working in a variety of different 
environments, including as a crane operator at the Bethlehem 
Steel Corporation, as an airport service supervisor, and as a car 
salesman.  He has a college level education and has received some 
education as an optician and in the field of aircraft training.  
He has informed VA examiners that he has not been able to work 
since approximately 1980, but documentation of his SSA benefit 
award reflects that he last worked in 1990.  As the Veteran 
possesses an advanced educational degree, has worked in multiple 
professional environments, and medical professionals agree that 
he is capable of at least sedentary employment, the Board finds 
that his service-connected disabilities, viewed in light of his 
level of education, special training, and previous work 
experience, do not render him unable secure and follow 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 
2317 (1992).  

As the preponderance of the evidence is against a finding that 
the Veteran is unemployable solely as the result of his service-
connected disabilities, the Board finds that entitlement to a 
total disability rating based on individual unemployability, on a 
schedular or extraschedular basis, is not warranted.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

A total disability rating based on individual unemployability 
(TDIU) is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


